793 F.2d 1294
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES OF AMERICA, Plaintiff-Appelleev.CALVIN MACLIN, Defendant-Appellant.
86-1213
United States Court of Appeals, Sixth Circuit.
5/8/86

AFFIRMED
E.D.Mich.
ORDER
BEFORE:  KENNEDY, MILBURN, and RYAN, Circuit Judges.


1
This case has been referred to a panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit.  The panel agrees unanimously that oral argument is not needed; Rule 34(a), Federal Rules of Appellate Procedure.


2
Appellant has appealed from an order of the district court denying his request for bail pending appeal from his criminal conviction.  The Court has reviewed the brief of the appellant, the response of the appellee, and the record of district court proceedings.  The Court has concluded from that review that there was no error in the action taken by the district court.


3
It is therefore ORDERED that the order of the district court is affirmed.